Case 10-31871-5-mcr         Doc 79     Filed 12/07/18 Entered 12/07/18 13:33:04              Desc Main
                                      Document      Page 1 of 1



                              S TEWART L. W EISMAN
                                      A TTORNEY A T L AW
                                         8060 Shadowrock Road
                                           Manlius, NY 13104
                                            Ph 315.682.0652
                                           Fax 315.682.0734
                                       www.stewartweismanlaw.com
                                        sweisman@twcny.rr.com

                                                December 7, 2018
 Via CM/ECF
 Hon. Margaret Cangilos-Ruiz
 United States Bankruptcy Court Judge
 100 South Clinton Street, Rm. 315
 Syracuse, NY 13261-7008
 Re:    Ryan Bowser - Case No. 10-31871
 Dear Judge Cangilos-Ruiz:
        I represent the debtor, Ryan Bowser, in connection with his motion seeking an order
 holding Trinity Financial Services, LLC in contempt and for damages. In accordance with the
 Text Order issued on November 14, 2018 at docket number 77, the parties engaged in settlement
 discussions. Unfortunately, the parties could not come to terms. As the court has made a finding
 that there has been a violation of the discharge injunction, it is requested that the court set a date
 for a hearing on the issue of damages.
        Thank you for your attention to this matter.
                                                Very truly yours,

                                                /s/ Stewart L. Weisman

                                                Stewart L. Weisman, Esq.

 cc: K. Kalahar, Esq., attorney for Trinity Financial via CM/ECF
